Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 12, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142374 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 142374
                                                                     COA: 300811
                                                                     Ingham CC: 07-000674-FH;
                                                                     09-000908-FH
  NICKY CHAMP KOMOLMIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion for
  miscellaneous relief are GRANTED. The application for leave to appeal the December
  13, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 12, 2011                    _________________________________________
         p0111                                                                  Clerk